UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6127


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MIGUEL ANGEL LARA-ALVAREZ,

                  Defendant – Appellant.



                              No. 08-6165


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MIGUEL ANGEL LARA-ALVAREZ,

                  Defendant – Appellant.


Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (7:01-cr-00130-F-3; 7:05-cv-00069-F)


Submitted:    September 30, 2008            Decided:   October 24, 2008


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Miguel Angel Lara-Alvarez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Miguel Angel Lara-Alvarez seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2255 (2000)

motion     and     denying      his     motion       for    a     certificate       of

appealability.         An order denying relief in a § 2255 proceeding

is not appealable unless a circuit justice or judge issues a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).              A

certificate       of     appealability       will     not       issue    absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)    (2000).         A   prisoner      satisfies      this

standard   by     demonstrating       that   reasonable     jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                       Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).       We   have   independently        reviewed     the    record    and

conclude that Lara-Alvarez has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeals.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court   and    argument     would    not   aid    the   decisional

process.

                                                                          DISMISSED

                                         3